DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed August 15, 2022 has been entered.  Claims 1-18 remain pending in this application. 
The declaration under 37 CFR 1.130(a) filed on August 15, 2022 is sufficient to overcome the rejection of claims 1-18 based on the Guarder reference.  The declaration states that co-author Dr. Lin only contributed to section 3.1 and to no other sections of the Guarder article.  The prior art and double patenting rejections to the claims utilizing Guarder, as provided in the prior office action mailed April 14, 2022, rely on other sections of the Guarder article, so the declaration sufficiently proves that the Guarder reference does not apply as prior art under a 35 U.S.C. 102(b)(1)(A) exception. The rejections to the claims under 35 U.S.C. 103 and the non-statutory double patenting practice that rely on Guarder are withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on August 15, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,901,828 has been reviewed and is NOT accepted.
The terminal disclaimer does not comply with 37 CFR 1.321 because:
This application was filed on or after September 16, 2012.  The person who signed the terminal disclaimer is not the applicant, the patentee or an attorney or agent of record. See 37 CFR 1.321(a) and (b).  A transmittal for power of attorney is not found in the file wrapper of the current application, so Mr. Gregory J. Kirsch is not recognized as the attorney of record.
Examiner notes that a terminal disclaimer would need to be resubmitted that is signed by the applicant, patentee, or an attorney or agent of record.  No new fee is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1, 7, and 13 are amended to recite “setting a capacity for each allocation buffer to 2E wherein E is a customizable value of a randomization entropy”.  Upon a review of the specification, examiner finds that the closest support is in [0039,0040], where “if E is the desired entropy, then allocating an object randomly from 2E objects will guarantee E bits of entropy… the allocation buffer capacity may be set to 2E+1 (not 2E), to ensure it will never fall below half-full”.  As seen in the specification, the value of 2E refers to the number of objects that can be allocated, not the allocation buffer capacity; the specification goes on to explicitly state that for a desired entropy of E, the capacity should not be 2E, but 2E+1.  Therefore, the claims’ recitation of setting a capacity of an allocation buffer to 2E for a customizable value of randomization entropy is directly contradicted by the specification, leading to a determination of new matter.   Examiner notes that an amendment to recite “setting a capacity for each allocation buffer to 2E+1” would address this issue. 
The dependent claims are rejected for dependence on one of the above independent claims.

Prior Art Comments
As stated in the section prior, independent claims 1, 7, and 13 have been amended to recite “setting a capacity for each allocation buffer to 2E wherein E is a customizable value of a randomization entropy”.
Examiner agrees with the remarks filed August 15, 2022 that the cited prior art references FreeGuard, Wang, Angelino, and Devendran fail to teach the new limitation, either in isolation or in combination.
Upon an updated search and consideration of the prior art, examiner finds that the claims recite allowable subject matter for the following reason:
Entropy is not novel, nor is a relation between a size and the bits of entropy novel.  DieHarder, cited in the prior office action but not relied upon and also referenced in the specification, provides for a heap of size n that leads to entropy bits of O(log n).  Big O notation refers to a limiting behavior of a function as the argument tends to infinity, so for a heap of a large size n, then the entropy bits approaches log n; said another way, the heap is size 2(log n) for (log n) entropy bits, which is the exact same relation recited in the above claims.  However, this relates to the heap size, not the allocator buffer size.  Given the application of FreeGuard and Wang in the prior office action, DieHarder does not provide a motivation to either provide a capacity to a size of a particular allocated list (based on the modifications from Wang) or to change the number of bump pointers (as cited in FreeGuard originally).  No other reference was found to render this limitation obvious.
Another part of the claim limitation that supports allowable subject matter is setting the allocation buffer capacity in response to a desired entropy, i.e. a user selects an entropy of E bits and the system sets the allocation buffer capacity to 2E.  References that consider how entropy and heap/buffer size relate such as FreeGuard and DieHarder do not treat the entropy as customizable and entropy is a result of the system design (e.g. FreeGuard utilizes 4 bump pointers -> 2 bits of entropy; DieHarder’s heap is size n -> O(log n) bits of entropy).  On the flip side, references that do provide some level of entropy selection/customization such as Dale et al. (US 2018/0052662), Jaroch (US 2019/0065152), Botti et al. (US 2020/0026847), either do not relate to the heap/memory area or do not disclose how the entropy affects a system parameter like heap/buffer size.  As such, even if a reference was found that disclosed setting the allocation buffer capacity to a power of 2 for some designed entropy level, it is not clear that the claim as a whole would be obvious, as no reference/collection of references is found that would teach that customizing entropy results in setting a particular size of the allocation buffer. 
Consequently, the prior art rejections from last action are withdrawn and no prior art rejections are provided in this office action. 
Examiner notes that this analysis extends to the non-statutory double patenting rejection.  A review of US 10,901,828 shows that the claim limitation above is not found recited in either the specification or claims.  As no prior art reference is found to render the claims obvious under 35 U.S.C. 103, then similarly, no prior art reference is able to render the claims unpatentable on the ground of non-statutory double patenting.  The double patenting rejections from last office action are withdrawn and no double patenting rejection is provided in this office action.  Examiner notes that this means that a terminal disclaimer is no longer required in this application to overcome a double patenting rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dale, as cited above, does relate to how specifying entropy parameters affects other values, such as a buffer size, but the context is in generating random numbers; it is not clear how the ability to change buffer size here would be applicable to the claimed allocation buffer’s capacity,
Jaroch, as cited above, discloses how an increase in buffer size affects entropy, but does not disclose either buffer size or entropy as customizable, 
Botti, as cited above, discloses that a level of entropy may be customizable, but in the context of password strength,
 Kroes et al. (“Delta Pointers: Buffer Overflow Checks Without the Checks”) discusses how adjusting pointer sizes affects ASLR entropy, but does not provide changing the heap/address space size based on the entropy,
Marco-Gisbert et al. (“On the Effectiveness of Full-ASLR on 64-bit Linux”) discloses utilizing two different implementations using different values of entropy bits, but this does not seem to be customizable, and does not disclose how the change in entropy bits affects the heap allocation,
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  The new limitation regarding the entropy and allocation buffer size were not previously recited and are newly examined in this action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139                                                                                                                                                                                                        
/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139